Case 4:19-cr-00072 Document1 Filed on 01/30/19 in TXSD Page 1of1
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA 2
se 190R 072
g CRIMINAL No.
MELINDA ALVAREZ CASAS, §
Defendant.
United States Courts
Southern District of Texas
ED
INDICTMENT JA 3 72"

THE GRAND JURY CHARGES THAT:
De

viet Do. tn ~
wed CO, CK ef Cscet

Count One
On or about September 25, 2018, in the Houston Division of the Southern District of Texas,
MELINDA ALVAREZ CASAS,

the defendant herein, knowingly made false statements and representations to the Federal Firearms
Licensee, Texas Tactical Gear & Firearms, Inc., d/b/a Guns Unlimited, Katy, Texas which was
licensed under the provisions of Chapter 44 of Title 18, United States Code, with respect to
information required by the provisions of Chapter 44 of Title 18 of the United States Code to be kept
in the records of the Federal Firearms Licensees, in that the defendant executed a Bureau of Alcohol,
Tobacco, and Firearms Form 4473 (Firearms Transaction Record) and provided a false residential
address, which she knew was not her current address, in order to purchase eight (8) Century Arms,
model RAS 47, 7.62 x 39 caliber rifles.

In violation of Title 18, United States Code, Section 924(a)(1)(A).

ATRUA MTT a [| fh /

ORIGINAL SIGNATURE ON FILE
JAREPERSN OF THE GRANDJIURY

RYAN K. PATRICK
United States Attorney

By: PA A+2 Qo /,

JENNIE L. BASILE
Assistant United States Attorney
